Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 17/029,423, filed on September  23, 2020.  In response to Examiner’s Non-Final Office Action of October 27, 2021, Applicant, on February 16, 2022, cancelled claims 1-16 and added claims 17-37.  Claims 17- 37 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Claim objections are withdrawn. 
Regarding 35 U.S.C. § 101 rejection, the amended claims have been considered
and are insufficient to overcome the rejection. Examiner recommends incorporating elements of claim 26 or claim 37 to the independent claim. Please refer to the 35 U.S.C. § 101 rejection for further explanation and rationale.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale. 
Response to Arguments
Applicant’s arguments filed February 16, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed February 16, 2022.
On page 11-14, regarding the 35 U.S.C. § 103 rejection, Applicant argues that the cited references, alone or in combination, fail to teach or suggest amended claim language In response, new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a.  Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17- 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 17-28 are directed to a method for automatically determining attribute-value-level degrees of favorability based on user input that specifies digital-image-level degrees of favorability, and Claims 29-37 are directed to a system for automatically determining attribute-value-level degrees of favorability based on user input that specifies digital-image-level degrees of favorability.
Claim 17 recites a method for automatically determining attribute-value-level degrees of favorability based on user input that specifies digital-image-level degrees of favorability and Claim 29 recites a system for automatically determining attribute-value-level degrees of favorability based on user input that specifies digital-image-level degrees of favorability, which include generating metadata that indicates: a plurality of items depicted in the digital image, attributes of each item of the plurality of items, and an attribute value for each attribute; gathering user preference data by, for each user of a plurality of users; displaying to the user a digital image from the population of images, and presents a digital-image- level degree of favorability for the digital image; receiving, user input that indicates a digital- image-level degree of favorability; (C) repeatedly updating display for a plurality of images from the population of images; identifying a particular item that is depicted in multiple images of the plurality of images; identifying a particular attribute of the particular item; determining a set of attribute values for the particular attribute of the particular item; wherein, for each attribute value in the set of attribute values, there is at least one digital image in the population of images that depicts the particular item having the particular attribute value for the particular attribute; and based on the user preference data and the metadata associated with each of the images, determining an attribute-value-level degree of favorability for each attribute value in the set of attribute values.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity”- marketing or sales activities/business relations. The recitation of “screen”, “computing device”, “ user interface/controls”, “networking application”, “computer-readable media” and “processor” does not take claims out of the certain methods of organizing human activity grouping.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “screen”, “computing device”, “ user interface/controls”, “networking application”, “computer-readable media” and “processor” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in insight analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “screen”, “computing device”, “ user interface/controls”, “networking application”, “computer-readable media” and “processor”   is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving item-related data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-28, and 30-37 recite the additional elements of dividing the metadata into: a product-related metadata that relates to items associated with a product depicted in the digital image, and a non-product-related metadata that relates to aspects of the digital image that are not associated with the product; and the particular item is associated with the product; the step of determining an attribute-value-level degree of favorability for each attribute value in the set of attribute values comprises determining attribute-value-level degrees of favorability for the particular attribute that remove influence of degrees of favorability of attribute values that belong to the non-product-related metadata; wherein the non-product-related metadata relates to one or more of: a setting in which a subset of the digital images in the population were captured, or a model depicted in a subset of digital images in the population; a product is depicted in two or more of the digital images of the population of images; the product is associated with a group of items; the group of items have a corresponding group of attributes; the method further comprising determining favored attribute values for the product by: for each attribute in the group of attributes, repeating the step of determining an attribute-value-level degree of favorability for each attribute value in the set of attribute values that correspond to the attribute; based on the determined attribute-value-level degrees of favorability, determining an attribute value with a highest degree of favorability for each attribute in the group of attributes; and generating an automatic suggestion for the product, wherein the suggestion reflects the attribute value, for each attribute in the group of attributes, that has the highest degree of favorability; generating a plurality of questions to the plurality of users; receiving, through the user interface, answers from the plurality of users to the plurality of questions; based on the answers, segmenting the plurality of users into a plurality of user segments, wherein each user segment of the plurality of user segment includes users that provided similar answers to the plurality of questions; selecting a particular user segment of the plurality of user segments; and wherein determining attribute-value-level degree of favorability for each attribute value in the set of attribute values is performed relative to the particular user segment based on user preference data only from users that belong to the particular user segment; a single control for indicating a favorable reaction to the digital image, and a single control for indicating an unfavorable reaction to the digital image; specifying any one of three or more degrees of favorability; wherein the particular item is a clothing item and the particular attribute is one of: a color, a style, a darkness level, or a degree of saturation; the particular item is depicted in a group of digital images in the population of images; for each image in the group of digital images, each degree of favorability specified in the user preference data is an image-level degree of favorability that applies to both the attribute value of the particular attribute of the particular item and the attribute values of attributes of multiple other items in the digital image; and the step of determining an attribute-value-level degree of favorability for each attribute value in the set of attribute values comprises determining attribute-value-level degrees of favorability for the particular attribute that remove influence of degrees of favorability of attribute values that belong to attributes of other items in the digital images in the group of digital images; multiple digital images in the population of digital images depict models and a particular product; the particular attribute is an attribute of models in digital images that depict the particular product; and the method further comprises generating an automated suggestion that indicates a most favorable attribute value for an attribute of models used in association with the particular product; multiple digital images in the population of digital images depict a particular product in different settings; the particular attribute is an attribute of the setting in digital images that depict the particular product; and the method further comprises generating an automated suggestion that indicates a most favorable attribute value for an attribute of settings used in association with the particular product; creating a taxonomy of items depicted in the population of digital images; wherein the taxonomy reflects a hierarchy among attributes of items; wherein the step of generating data includes, for a digital image that depicts a given item, generating metadata that indicates: from a first level in the hierarchy, a category to which the given item belongs; from a second level in the hierarchy, a sub-category of the category; and from a third level in the hierarchy, an attribute value for an attribute of the sub- category; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 17 and 29. Regarding Claims 21-23 and Claims 33-35 recites the additional elements of “user interface”, and “interface controls”,  and it is M2106.05(h)-field of use. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-37 are rejected under 35 U.S.C. 103 as being unpatentable over Karty et al. , US Publication No. 20140344013 A1, [hereinafter Karty] in view of Haitani et al., US Patent No. 10203847 B1 [hereinafter Haitani]. 
Regarding Claim 17, 
A method for automatically determining attribute-value-level degrees of favorability based on user input that specifies digital-image-level degrees of favorability, comprising: for each digital image in a population of images, generating metadata that indicates: a plurality of items depicted in the digital image; one or more attributes of each item of the plurality of items; and an attribute value for each attribute of the one or more attributes; Karty Par. 34-“ Broadly, methods and systems are provided herein for determining which of a large number of forms of a concept, such as a concept for a product, a package, a process, an advertisement, a message, or the like, each of which has a plurality of alternative attributes or attribute values, is preferred by a "selector." References herein to any item among a concept, product, process, package, placement, feature, advertisement, message, placement, plan, services offering, solution, or other attribute or feature that may be optimized, or preference for which may be determined, based on the methods and systems described herein, should be understood, where context permits, to refer to any one of these or similar items. ;Par.43;Par. 44-“The term “attribute” denotes both elements that are absolute, in the sense that they are either present in the product or not, and relative, in the sense that an attribute can have many values, or be broken down into many subtypes. In this respect, the meaning of “attribute” as used herein is broader, and distinct from the term as used in the conjoint analysis literature.; Par. 99;  Haitani Par. 37-“In some embodiments, one or more dimensions and/or attributes may be plotted and/or graphed together to determine similarities among items and/or correlations among the dimensions and/or attributes. For example, visual characteristics, color, text, and/or metadata may be plotted together and/or clustered to determine similar items. For example, each axis may include a different dimension (e.g., visual, color, text, etc.), which may result in a multidimensional graph to cluster and/or correlate items. In some embodiments, multidimensional clustering and/or the use of two or more dimensions for clustering may correspond to the “more like this” user interface option described above and below.”
gathering user preference data by, for each user of a plurality of users: (A) displaying to the user, on a screen of a computing device, a user interface that: depicts a digital image from the population of images, and presents user interface controls that enable the user to indicate a digital-image- level degree of favorability for the digital image (Karty Par. 139-141-“Referring now to FIG. 4, and in brief overview, a method of dynamically identifying a set of items for which a plurality of selectors have a similar affinity includes the steps of: presenting for display to a group of selectors a first group of items (step 402); capturing data indicative of an item preference expressed by a least some of the group of selectors (step 404); selecting a second group of items responsive to the captured data (step 406); and identifying a subset of the second group of items having similarity among respective attributes (step 408). Still referring to FIG. 4 and in more detail, a first group of items is presented for display to a group of selectors as described above in connection with step 216 of FIG. 2. For example, the items may be presented graphically, that is, a graphic representation such as a drawing or a photograph of the item is displayed to one or more selectors. In other embodiments, display of the items refers to the provision of a data file such as a computer-aided design (CAD) file or computer-aided manufacturing (CAM) file representing one or more items. In still other embodiments, items may be presented aurally. The items may be presented by the server computing nodes 30, 32, 34 or the client computing nodes 10, 20. Selection of items to be presented for display may be performed by the client nodes 10, 20, the server nodes 30, 32, 34, or some combination of client nodes and server nodes, including display adapted for and based on the display type, device capabilities, location, mobility, and the like of a selector's device. Data indicative of item preferences is captured (step 404) as described above in connection with step 217 of FIG. 2. Item preferences may be captured at each client node 10, 20 in response to the display of items in step 202. There exist many ways in which a selector may express preference across k entities of the population. The selector may rank the entities according to preference, for example, where the favorite entity (or entities, in case of a tie) receives a score of k, the next favorite a score of k−1, and so on. Alternatively, the selector may rate each entity on a scale of zero to one hundred, or merely indicate which entities are acceptable and which unacceptable.”; Par. 47-interface);
 (B) receiving, through the user interface controls, user input that indicates a digital- image-level degree of favorability(Karty Par. 47-“The exemplary embodiments provide evolutionary methods for gathering input from respondents on concept and product attributes in a way that is self-guiding, so that preferred concepts are quickly identified without requiring a lot of preparation. The respondents can suggest new combinations of attributes to suit their preferences. In addition, the respondents can limit the combinations of attributes that they are asked for input on. A flexible user interface is also provided which is based on clicking or touching on diagrams wherein the location of the click or touch is included in the data analysis. Methods for analyzing click or touch related data are provided. Options for modified user interface are provided for a mobile environment. Methods are provided for effectively gathering input data from respondents that relates to competitor's concepts and products.”; Par. 141-“Data indicative of item preferences is captured (step 404) as described above in connection with step 217 of FIG. 2. Item preferences may be captured at each client node 10, 20 in response to the display of items in step 202. There exist many ways in which a selector may express preference across k entities of the population. The selector may rank the entities according to preference, for example, where the favorite entity (or entities, in case of a tie) receives a score of k, the next favorite a score of k−1, and so on. Alternatively, the selector may rate each entity on a scale of zero to one hundred, or merely indicate which entities are acceptable and which unacceptable.”); 
(C) repeatedly updating display on the screen of the computing device by repeating steps (A) and (B) for a plurality of images from the population of images (Karty Par. 295-“A variation on this scheme also allows the participant to reinsert one or more of the picks in the pick panel back into the population of design candidates (and therefore in his focus of voting window as well) later in the exercise, if the participant gets the impression that that design candidate may have been lost. In that case, the R-space values of that candidate are updated to reflect the changes that may have taken place in R-space in the interim.”);
identifying a particular item …(Karty Par. 110; Par.141-“Data indicative of item preferences is captured (step 404) as described above in connection with step 217 of FIG. 2. Item preferences may be captured at each client node 10, 20 in response to the display of items in step 202. There exist many ways in which a selector may express preference across k entities of the population. The selector may rank the entities according to preference, for example, where the favorite entity (or entities, in case of a tie) receives a score of k, the next favorite a score of k−1, and so on. Alternatively, the selector may rate each entity on a scale of zero to one hundred, or merely indicate which entities are acceptable and which unacceptable. The selector may react and be tracked by automated or human evaluation, such as of images or video of the selector, such as captured by an on-device camera. Regardless of the manner in which voter feedback is given, the feedback from all voters is subsequently appropriately scaled such that responses are directly comparable. Scaling may take into account demographic information, device type, session type and duration, selector location, selector attentiveness or other factors.”); 
identifying a particular attribute of the particular item(Karty Par. 16-“The first step in conducting a Conjoint exercise is to identify the relevant attributes of the product or service in question, and to identify the levels of interest for each attribute. This is typically based on previous experience with similar products, and on earlier qualitative research such as an open-ended interview or a focus group. As an example, in the case of an automobile study, engine displacement may be one attribute of interest, with 2.0, 2.5, and 3.0 liters the three levels to be tested; and body style may be another attribute, with "sedan" and "coupe" as the levels of interest. Next, a number of full-profile descriptions of potential products, that is, descriptions in which every attribute is represented by a value, usually using a highly fractionated factorial orthogonal design (i.e., only a small fraction of all possible product profiles are used in the test.) These profiles are shown to the respondent, traditionally in the form of prop cards, and the respondent is asked to rank them by order of preference or to rate each of them on an interval scale, for example, from 0-100. The responses then are analyzed using statistical tools such as Ordinary Least Squares regression to estimate the "part-worths" for each of the attribute levels, that is, the contribution of each attribute level to the overall preference level of a profile. Returning to the earlier example, it might turn out that for one particular respondent, a 2.0 liter engine has a part-worth of 0.0, the 2.5 liter a part-worth of 0.5, and so on; the "sedan" body style may have a part worth of 0.0, whereas the "coupe" style may have a value of 0.8. Once the part-worths for an individual are obtained in this way, it is then possible to search through all the possible combinations of attribute levels to synthesize the optimal product for that individual, that is, the product that would give him or her the highest possible level of utility, or that he or she would have the strongest intention of buying.
determining a set of attribute values for the particular attribute of the particular item (Karty Par102-103-“In one embodiment, products may be described as models in a CAD/CAM system, and design features may be extracted from the CAD/CAM model of the product automatically by the CAD/CAM system. For example, a product may be represented in a CAD/CAM system by a table linking model attributes and the specific value of an attribute. The model attributes may be thought of as the respective "genes" for a product and the specific values of the variables as the "chromosome" values or specific "alleles". The attribute values can be manipulated by making API calls to the CAD/CAM system. In embodiments, the range of attribute values, or alleles, for a given gene may be defined such that a gene, when expressed in one of a different set of presentation environments, such as a desktop platform, a mobile phone, or a tablet, takes on an appropriate range suitable for useful presentation in that environment. For example, features that are difficult to see on a mobile phone might be omitted from the set of dynamic features (ones that vary) for that presentation (effectively making the features either locked in or locked out of the representation), while such features might remain dynamic for a full screen environment.”); (Haitani Col 5 Ln60-67-“ In some embodiments, interaction service 120 may be connected to and/or in communication with dimension data repository 134. Dimension data repository 134 may store the available dimensions and/or dimension types, attributes and/or attribute types, and/or other data that may be used for the clustering of items, which is described in further detail below. For example, the results of clustering methods described below and/or clustering data may be stored in dimension data repository 134, such as a cache of cluster results that may be used to enhance performance of interaction service 120. In some embodiments, dimension data repository 134 may store a mapping from the available dimensions and/or attributes to the respective item data, image data, and/or attribute or dimension values. As described above, item and/or image data may be stored in item data repository 112 and/or image data repository 130.”);
and based on the user preference data and the metadata associated with each of the images, determining an attribute-value-level degree of favorability for each attribute value in the set of attribute values (Karty Par. 141-“ Data indicative of item preferences is captured (step 404) as described above in connection with step 217 of FIG. 2. Item preferences may be captured at each client node 10, 20 in response to the display of items in step 202. There exist many ways in which a selector may express preference across k entities of the population. The selector may rank the entities according to preference, for example, where the favorite entity (or entities, in case of a tie) receives a score of k, the next favorite a score of k−1, and so on. Alternatively, the selector may rate each entity on a scale of zero to one hundred, or merely indicate which entities are acceptable and which unacceptable. The selector may react and be tracked by automated or human evaluation, such as of images or video of the selector, such as captured by an on-device camera. Regardless of the manner in which voter feedback is given, the feedback from all voters is subsequently appropriately scaled such that responses are directly comparable. Scaling may take into account demographic information, device type, session type and duration, selector location, selector attentiveness or other factors.”); 
wherein the method is performed by one or more computing devices (Karty Par. 84-“ FIG. 1 shows one embodiment of an environment in which the present embodiments may be used. Selectors may use one or more client systems 10, 20, 30, 40 to communicate with one or more server computing systems 50, 52, 54 over a network 100. The network 100 may be a local-area network (LAN) such as an Ethernet network or a wide area network (WAN) such as the Internet or the World Wide Web. In embodiments the network 100 may be a mobile network, such as including cellular (2G, 3G, LTE, etc.), PSTN, satellite, and local (e.g., Wifi) components for handling mobile devices, such as handsets, tablets, mobile computers, and the like.”).
Karty teaches insight analysis and the following feature is expounded upon by the teaching of Haitani:
identifying a particular item ‘that is depicted in multiple images of the plurality of images’ (Haitani Col 14 Ln35-50-“At block 325, interaction service 120 determines the principle item based on the determined direction and speed (e.g., velocity), decay rate, and/or one or more configurable thresholds. Interaction service 120 may determine and/or retrieve the currently presented item images and/or items in the collection or aisle. For example, the user interface may present a subset of the items in the collection such as five, six, seven, etc., item images based on the display of user computing device 102 and/or the embodiment. However, the number of items in the collection may include more item images than currently being presented, for example, one hundred or one thousand items. The collection of items may be ordered and/or may correspond to an ordered data structure such as a linked list or an array.”; Col 10 Ln15-35-“ At block 215, interaction service 120 determines one or more dimensions and/or attributes for clustering. For example, interaction service 120 may determine the one or more dimensions and/or attributes based on the aisle change request and/or selected option. An aisle change request for “more like this” may correspond to all of the available dimensions and/or attributes (e.g., visual, color, metadata, purchase data, textual similarity, etc.) or to a preset selection of dimensions or attributes determined by a user or an operator of interaction service 120.”);
wherein, for each attribute value in the set of attribute values, there is at least one digital image in the population of images that depicts the particular item having the particular attribute value for the particular attribute (Haitani Col 5 Ln25-67-“The retail server 110 may be connected to and/or in communication with an item data repository 112 that stores item information, metadata, and/or attributes regarding a number of items, such as items listed in an electronic catalog as available for browse and/or purchase via the retail server 110. Item data stored in item data repository 112 may include any information related to each item. For example, item data may include, but is not limited to, price, availability, title, item identifier, text (e.g., a text description associated with an item), metadata, item images, item description, item attributes, attribute and/or dimension values associated with an item, keywords associated with the item, etc. In some embodiments, the item data repository 112 may store digital content items (e.g., videos, animations, audiobooks, electronic books, music, movies, multimedia works, etc.). The retail server 110 may also be connected to or in communication with a user data store (not illustrated) that stores user data associated with users of retail server 110, such as account information, purchase history, purchase data, browsing history, item selection history, item reviews and ratings, personal information, user preferences, location information, etc. As described below, data from a user data store may be used by interaction service 120 to determine collections of items. The interaction service 120 may be connected to and/or in communication with an image data repository 130 that may be used to store a primary image associated with each of the number of items that can be displayed to represent the item in an aisle and/or collection. For example, the primary image may be used to represent the item in a collection for browsing items, a user-generated collection, or any other collection. Multiple images can be associated with an item, for instance to aid a user in a purchase decision regarding the item. In some embodiments, interaction service 120 may be connected to and/or in communication with dimension data repository 134. Dimension data repository 134 may store the available dimensions and/or dimension types, attributes and/or attribute types, and/or other data that may be used for the clustering of items, which is described in further detail below. For example, the results of clustering methods described below and/or clustering data may be stored in dimension data repository 134, such as a cache of cluster results that may be used to enhance performance of interaction service 120. In some embodiments, dimension data repository 134 may store a mapping from the available dimensions and/or attributes to the respective item data, image data, and/or attribute or dimension values. As described above, item and/or image data may be stored in item data repository 112 and/or image data repository 130.”); 

Karty and Haitani are directed to market analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Karty, as taught by Haitani, by utilizing multiple images for attribute analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Karty with the motivation of implementing user-friendly mechanisms to dynamically browse and/or discover items (e.g., goods and/or services) represented by digital images (Haitani Col1 Ln60-67).

Regarding Claim 18 and Claim 30, Karty in view of Haitani teach The method of claim 17, wherein: the method further comprises, for each digital image of the plurality of images,… and The one or more non-transitory computer-readable media of Claim 29 wherein: the instructions further comprise instructions which cause, for each digital image of the plurality of images,…
the step of determining an attribute-value-level degree of favorability for each attribute value in the set of attribute values comprises determining attribute-value-level degrees of favorability for the particular attribute that remove influence of degrees of favorability of attribute values that belong to the non-product-related metadata. (Karty Par. 182)
Karty teaches insight analysis and the following feature is expounded upon by the teaching of Haitani:
dividing the metadata into: a product-related metadata that relates to items associated with a product depicted in the digital image, and a non-product-related metadata that relates to aspects of the digital image that are not associated with the product; and the particular item is associated with the product ((Haitani Col 3 Ln39-57-“As used herein, the term “dimension,” in addition to having its ordinary meaning, may refer to an attribute, property and/or characteristic of an item and/or item image that may be used for clustering. Non-limiting examples of dimensions include color, brand, metadata, text, and/or visual characteristics of an image and/or item (e.g., length or pattern of a dress). Furthermore, the term “clustering,” as used herein, may refer to the process of grouping a set of items in such a way that items in the same group and/or cluster are more similar (in one or more respects) to each other than to those in other groups and/or clusters. In some embodiments, clustering may be accomplished via one or more known techniques and/or algorithms in artificial intelligence, machine learning, unsupervised learning, supervised learning, semi-supervised learning, vector representation, and/or some combination thereof. Multidimensional clustering may refer to using one or more dimensions for the clustering process, which is described in further detail below.” Col 10 Ln15-35-“ At block 215, interaction service 120 determines one or more dimensions and/or attributes for clustering. For example, interaction service 120 may determine the one or more dimensions and/or attributes based on the aisle change request and/or selected option. An aisle change request for “more like this” may correspond to all of the available dimensions and/or attributes (e.g., visual, color, metadata, purchase data, textual similarity, etc.) or to a preset selection of dimensions or attributes determined by a user or an operator of interaction service 120.”); 
Karty and Haitani are directed to market analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Karty, as taught by Haitani, by utilizing multiple images for attribute analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Karty with the motivation of implementing user-friendly mechanisms to dynamically browse and/or discover items (e.g., goods and/or services) represented by digital images (Haitani Col1 Ln60-67).

Regarding Claim 19 and Claim 31 Karty in view of Haitani teach The method of claim 18,… and The one or more non-transitory computer-readable media of Claim 30,…
Karty teaches insight analysis and the following feature is expounded upon by the teaching of Haitani:
wherein the non-product-related metadata relates to one or more of: a setting in which a subset of the digital images in the population were captured, or a model depicted in a subset of digital images in the population. ((Haitani Col 3 Ln39-57-“As used herein, the term “dimension,” in addition to having its ordinary meaning, may refer to an attribute, property and/or characteristic of an item and/or item image that may be used for clustering. Non-limiting examples of dimensions include color, brand, metadata, text, and/or visual characteristics of an image and/or item (e.g., length or pattern of a dress). Furthermore, the term “clustering,” as used herein, may refer to the process of grouping a set of items in such a way that items in the same group and/or cluster are more similar (in one or more respects) to each other than to those in other groups and/or clusters. In some embodiments, clustering may be accomplished via one or more known techniques and/or algorithms in artificial intelligence, machine learning, unsupervised learning, supervised learning, semi-supervised learning, vector representation, and/or some combination thereof. Multidimensional clustering may refer to using one or more dimensions for the clustering process, which is described in further detail below.”); 
Karty and Haitani are directed to market analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Karty, as taught by Haitani, by utilizing multiple images for attribute analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Karty with the motivation of implementing user-friendly mechanisms to dynamically browse and/or discover items (e.g., goods and/or services) represented by digital images (Haitani Col1 Ln60-67).
Regarding Claim 20 and Claim 32 Karty in view of Haitani teach The method of claim 17,… and The one or more non-transitory computer-readable media of Claim 29,…
a product is depicted in two or more of the digital images of the population of images (Karty Par. 141-“Data indicative of item preferences is captured (step 404) as described above in connection with step 217 of FIG. 2. Item preferences may be captured at each client node 10, 20 in response to the display of items in step 202. There exist many ways in which a selector may express preference across k entities of the population. The selector may rank the entities according to preference, for example, where the favorite entity (or entities, in case of a tie) receives a score of k, the next favorite a score of k-1, and so on. Alternatively, the selector may rate each entity on a scale of zero to one hundred, or merely indicate which entities are acceptable and which unacceptable. The selector may react and be tracked by automated or human evaluation, such as of images or video of the selector, such as captured by an on-device camera. Regardless of the manner in which voter feedback is given, the feedback from all voters is subsequently appropriately scaled such that responses are directly comparable. Scaling may take into account demographic information, device type, session type and duration, selector location, selector attentiveness or other factors.”); 
the product is associated with a group of items; the group of items have a corresponding group of attributes (Karty Par. 43-“ "Attributes" of a product, as used herein, is intended to refer to the structural, functional, stylistic, or economic features of the concept, product, package, service, process, plan or the like and include things such as cost, color or color combination, size, strength, shape, style, pattern, length, weight, content feature, theme, option, choice of material, softness, etc. Attributes may also include factors such as customer benefits, perceived value, membership in a "class" of products (e.g., "luxury" or "low cost"), relationship to a particular lifestyle, theme, or the like. The attributes may be aesthetic or functional. A given product has a series of possible attributes that may be combined using the methods and systems disclosed herein to develop a version of a concept, such as design. Different types of objects of the version of the concept have different groups of possible attributes. Thus, for example, designs for an aesthetically pleasing exterior appearance of a hands-free telephone would have categories of "attributes" such as overall shape, material (e.g., plastic or metal), distribution of materials (e.g., plastic sides with metal top), texture, color, color combination, length, width, thickness, size of controls, shape of control, color of controls, position of controls, position of status lights, speaker grill pattern, etc. Designs for a billboard would have attributes such as dimension, aspect ratio, dominant color, background color, color scheme, size of print, presence or absence of pictorial material, various types of content for pictorial material, number of people in a scene, site of the scene (big city, pastoral setting, domestic setting, dance hall), etc.”); 
the method further comprising determining favored attribute values for the product by: for each attribute in the group of attributes, repeating the step of determining an attribute-value-level degree of favorability for each attribute value in the set of attribute values that correspond to the attribute (Karty Par. 47-“The exemplary embodiments provide evolutionary methods for gathering input from respondents on concept and product attributes in a way that is self-guiding, so that preferred concepts are quickly identified without requiring a lot of preparation. The respondents can suggest new combinations of attributes to suit their preferences. In addition, the respondents can limit the combinations of attributes that they are asked for input on. A flexible user interface is also provided which is based on clicking or touching on diagrams wherein the location of the click or touch is included in the data analysis. Methods for analyzing click or touch related data are provided. Options for modified user interface are provided for a mobile environment. Methods are provided for effectively gathering input data from respondents that relates to competitor's concepts and products.”; Par. 141-“Data indicative of item preferences is captured (step 404) as described above in connection with step 217 of FIG. 2. Item preferences may be captured at each client node 10, 20 in response to the display of items in step 202. There exist many ways in which a selector may express preference across k entities of the population. The selector may rank the entities according to preference, for example, where the favorite entity (or entities, in case of a tie) receives a score of k, the next favorite a score of k−1, and so on. Alternatively, the selector may rate each entity on a scale of zero to one hundred, or merely indicate which entities are acceptable and which unacceptable.”); 
based on the determined attribute-value-level degrees of favorability, determining an attribute value with a highest degree of favorability for each attribute in the group of attributes (Karty Par. 21-“ … Next, the respondent is asked to reduce the levels in each attribute to the 5 levels he or she is most likely to be interested in. The next step in the process asks the respondent to rate the importance of individual attributes; these ratings attempt to eliminate those attributes deemed unimportant, and to generate initial estimates of the respondent's utilities, which subsequently are used to generate a set of customized paired-comparison questions using partial profiles. With each response, the estimates of the respondent's utilities are updated, and appropriate paired-comparison questions generated. These questions are designed to converge and focus on the subspace of attribute comparisons that appears most favored by the respondent based on the earlier responses, with the objective of refining the estimates of that respondent's trade-off profile within that limited subspace.”; Par.141);
and generating an automatic suggestion for the product, wherein the suggestion reflects the attribute value, for each attribute in the group of attributes, that has the highest degree of favorability.(Karty Par. 95-“ The selector also may comprise one or more computers programmed as a statistical model, neural net, learning classifier system, other machine learning models, or with other appropriate software algorithms "trained" to mimic or simulate a consumer's preference pattern. Such a surrogate selector can, among other things, facilitate the feedback and evaluation process during a computer-driven emergent design cycle. A suitable computer program can facilitate or even eliminate the consumer's participation except perhaps as a supervisor. For instance, after going through a training phase, an evaluation program may express a suggested preference pattern (evaluation) for a given set of alternatives for the consumer to accept or adjust before submission as input to the generation program. After repeated cycles, the consumer may allow his or her personal evaluation program to provide unsupervised input to the generation program for several cycles before pausing to allow the consumer to make adjustments. Ultimately a sense of trust may develop between the consumer and the evaluation program that allows the evaluation program to act as a proxy for the consumer. An advantage of such a method is that the evaluation program and the generation program can interact for several cycles starting from many initial seed evaluation sets (alternatives) in order to scout more fully the fitness landscape between the consumer preferences and particular design alternative. In addition, the neural net, learning classifier system, machine learning system, expert system, or other type of evaluation programs can be trained using a set of emergent design cycles with computer generated alternatives and consumer specified evaluations. The prospect of having a personalized evaluation program available to assist in the future interactions with the emergent design process may be an inducement to the consumer to engage in a large set of design cycles.”; Par. 235); 
Regarding Claim 21 and Claim 33 Karty in view of Haitani teach The method of claim 17, further comprising… and The one or more non-transitory computer-readable media of Claim 29 further comprising,…
generating a user interface that presents a plurality of questions to the plurality of users (Karty Par. 32-“In Unites States Patent publication 2004/0236625, a method for generating and evaluating feedback from a plurality of respondents is provided. The method presents topics to respondents and asks for answers to questions. The answers from multiple respondents are compiled into a list. Future respondents are given the option to use the answers from the list or add their own answers. The number of respondents choosing an answer is tallied to determine a ranking between answers. In this way, a consensus list is established with relative ranking between answers as the number of respondents grows. However, this method can be ineffective in that the consensus list follows the free associations of the respondents. This can lead to results that are not useful if the respondents wander off topic in their answers. In addition, later respondents may actually be answering different types of questions since they are influenced by the compiled list from earlier respondents. Further, the user interface is text based so that the utility is limited when graphic input is to be used.; Par. 159”);
 receiving, through the user interface, answers from the plurality of users to the plurality of questions (Karty Par. 159-“FIG. 7 shows a typical screen 700 that would be seen by a participant once he or she reaches the exercise proper. Such a screen presents the participant with a number of alternative choices for the design (or decision) object 702, 704, 706, 708, 710, 712. In this figure, the design object is a polo shirt, and the number of alternatives presented in this particular screen is six. Next to each design alternative, a "thumbs up" 720 button and a "thumbs down" 722 button are provided as means for the participant (also referred to as "voter") to express their respective like or dislike opinions about the design alternative in question. FIG. 7A shows the same screen after the participant has given the design alternative 704 a positive or like vote, and design alternative 708 a negative or dislike vote. In some embodiments, green and red borders may be used as a visual feedback mechanism to remind the participant of their assessment for the corresponding alternatives. In this figure, the remaining four design alternatives 702, 706, 710, 712 have received neither a positive nor a negative assessment, meaning that the participant is neutral or ambivalent towards them, neither liking nor disliking them. Once the participant has input his or her assessments, votes are submitted by clicking on the "Vote" button 730, which might involve touching a similar button in a smart phone or tablet interface. This results in a new set of design alternatives being presented for assessment to the participant, triggering a new iteration in the process described above.”); 
based on the answers, segmenting the plurality of users into a plurality of user segments, wherein each user segment of the plurality of user segment includes users that provided similar answers to the plurality of questions (Karty Par. 139-“Referring now to FIG. 4, and in brief overview, a method of dynamically identifying a set of items for which a plurality of selectors have a similar affinity includes the steps of: presenting for display to a group of selectors a first group of items (step 402); capturing data indicative of an item preference expressed by a least some of the group of selectors (step 404); selecting a second group of items responsive to the captured data (step 406); and identifying a subset of the second group of items having similarity among respective attributes (step 408).”Par. 145-“Assembling a second group of items responsive to the captured data (step 406) involves determining the "fitness" of the members of the population, selecting, based on fitness, a subset of the population for mating, selecting "mates" for them, and allowing the resulting parent pairs to "reproduce," as described above.”); 
selecting a particular user segment of the plurality of user segments (Karty Par. 52-“In accordance with an exemplary and non-limiting embodiment, a method of determining which of a large number of forms of a product, each of which comprises a plurality of alternative attributes, is preferred by a selector using a mobile device comprises the steps of presenting to the selector a set of product forms that are viewable on the mobile device, each of which has a particular combination of attributes, enabling the selector to express a preference for a subset of the presented product forms using a touchscreen, capturing data indicative of the preferences expressed by the selector, inputting the data into a computer program for generating a derived set of product forms including forms having a new attribute or new combination of attributes, the generation of which is influenced by the captured data, presenting to a selector at least a portion of said derived group of product forms and repeating steps b) through e) until a stopping criterion is met or the selector pauses the presentation.”)
and wherein determining attribute-value-level degree of favorability for each attribute value in the set of attribute values is performed relative to the particular user segment based on user preference data only from users that belong to the particular user segment. (Karty Par. 141-“Data indicative of item preferences is captured (step 404) as described above in connection with step 217 of FIG. 2. Item preferences may be captured at each client node 10, 20 in response to the display of items in step 202. There exist many ways in which a selector may express preference across k entities of the population. The selector may rank the entities according to preference, for example, where the favorite entity (or entities, in case of a tie) receives a score of k, the next favorite a score of k-1, and so on. Alternatively, the selector may rate each entity on a scale of zero to one hundred, or merely indicate which entities are acceptable and which unacceptable. The selector may react and be tracked by automated or human evaluation, such as of images or video of the selector, such as captured by an on-device camera. Regardless of the manner in which voter feedback is given, the feedback from all voters is subsequently appropriately scaled such that responses are directly comparable. Scaling may take into account demographic information, device type, session type and duration, selector location, selector attentiveness or other factors.”); 
Regarding Claim 22 and Claim 34 Karty in view of Haitani teach The method of claim 17, … and The one or more non-transitory computer-readable media of Claim 29,…
wherein the user interface controls that enable the user to indicate a digital-image-level degree of favorability for the digital image include: a single control for indicating a favorable reaction to the digital image, and a single control for indicating an unfavorable reaction to the digital image (Karty Par. 141-“ Data indicative of item preferences is captured (step 404) as described above in connection with step 217 of FIG. 2. Item preferences may be captured at each client node 10, 20 in response to the display of items in step 202. There exist many ways in which a selector may express preference across k entities of the population. The selector may rank the entities according to preference, for example, where the favorite entity (or entities, in case of a tie) receives a score of k, the next favorite a score of k−1, and so on. Alternatively, the selector may rate each entity on a scale of zero to one hundred, or merely indicate which entities are acceptable and which unacceptable. The selector may react and be tracked by automated or human evaluation, such as of images or video of the selector, such as captured by an on-device camera. Regardless of the manner in which voter feedback is given, the feedback from all voters is subsequently appropriately scaled such that responses are directly comparable. Scaling may take into account demographic information, device type, session type and duration, selector location, selector attentiveness or other factors.”; Par. 159);
Regarding Claim 23 and Claim 35 Karty in view of Haitani teach The method of claim 17, … and The one or more non-transitory computer-readable media of Claim 29,…
wherein the user interface controls that enable the user to indicate a digital-image-level degree of favorability for the digital image include user interface controls for specifying any one of three or more degrees of favorability (Karty Par. 159-“ FIG. 7 shows a typical screen 700 that would be seen by a participant once he or she reaches the exercise proper. Such a screen presents the participant with a number of alternative choices for the design (or decision) object 702, 704, 706, 708, 710, 712. In this figure, the design object is a polo shirt, and the number of alternatives presented in this particular screen is six. Next to each design alternative, a “thumbs up” 720 button and a “thumbs down” 722 button are provided as means for the participant (also referred to as “voter”) to express their respective like or dislike opinions about the design alternative in question. FIG. 7A shows the same screen after the participant has given the design alternative 704 a positive or like vote, and design alternative 708 a negative or dislike vote. In some embodiments, green and red borders may be used as a visual feedback mechanism to remind the participant of their assessment for the corresponding alternatives. In this figure, the remaining four design alternatives 702, 706, 710, 712 have received neither a positive nor a negative assessment, meaning that the participant is neutral or ambivalent towards them, neither liking nor disliking them. Once the participant has input his or her assessments, votes are submitted by clicking on the “Vote” button 730, which might involve touching a similar button in a smart phone or tablet interface. This results in a new set of design alternatives being presented for assessment to the participant, triggering a new iteration in the process described above.”; Par. 141);
Regarding Claim 24 Karty in view of Haitani teach The method of claim 17, … 
The method of Claim 17 wherein the particular item is a clothing item and the particular attribute is one of: a color, a style, a darkness level, or a degree of saturation. (Karty Par. 158-159-“ After the preliminaries described in the previous paragraph, the participant is led to the exercise. In some cases, there may be more than one exercise in which the person has been invited to participate; in those cases, the participant is led to the different exercises, either in a controlled or prespecified fashion, or through a dialogue screen that allows the participant to select the exercise he or she wishes to work on. FIG. 6 shows such a dialogue. In the embodiment shown in FIG. 6, three design exercises are presented to the user: a polo shirt design exercise; a tee shirt design exercise, and a "demo" exercise. FIG. 7 shows a typical screen 700 that would be seen by a participant once he or she reaches the exercise proper. Such a screen presents the participant with a number of alternative choices for the design (or decision) object 702, 704, 706, 708, 710, 712. In this figure, the design object is a polo shirt, and the number of alternatives presented in this particular screen is six. Next to each design alternative, a "thumbs up" 720 button and a "thumbs down" 722 button are provided as means for the participant (also referred to as "voter") to express their respective like or dislike opinions about the design alternative in question. FIG. 7A shows the same screen after the participant has given the design alternative 704 a positive or like vote, and design alternative 708 a negative or dislike vote. In some embodiments, green and red borders may be used as a visual feedback mechanism to remind the participant of their assessment for the corresponding alternatives. In this figure, the remaining four design alternatives 702, 706, 710, 712 have received neither a positive nor a negative assessment, meaning that the participant is neutral or ambivalent towards them, neither liking nor disliking them. Once the participant has input his or her assessments, votes are submitted by clicking on the "Vote" button 730, which might involve touching a similar button in a smart phone or tablet interface. This results in a new set of design alternatives being presented for assessment to the participant, triggering a new iteration in the process described above.”; Par. 161);

Regarding Claim 25 and Claim 36 Karty in view of Haitani teach The method of claim 17, … and The one or more non-transitory computer-readable media of Claim 29,…
wherein: the particular item is depicted in a group of digital images in the population of images (Karty Par. 141-“ The selector may react and be tracked by automated or human evaluation, such as of images or video of the selector, such as captured by an on-device camera.”; Par. 106; Par. 246-“ For the case of images in the concept being evaluated, a first level of analysis is to identify whether the image in question involves simple line art, as may be the case with a simple product outline on product concept image, a photorealistic product rendering, or a rich photo of something in nature, e.g. This identification can be accomplished by analyzing the spatial distribution of contrast ratio and the spatial distribution of color (the color histogram of the image), using RGB, CMYK, or preferably HSV values. Depending on how a graphic element is classified, different rules will be used to match it to similar graphic elements with different designs, and to assess the similarity between the elements thus matched. If similar graphic elements cannot be identified across designs, general comparisons that take into account all images within a design are performed, with the appropriate averaging. This analysis may also involve segmenting a given picture (see, e.g., U.S. Pat. No. 6,718,063 granted to Lennon and Wu, Method and Apparatus for Computing Similarity Between Images).”); 
for each image in the group of digital images, each degree of favorability specified in the user preference data is an image-level degree of favorability that applies to both the attribute value of the particular attribute of the particular item and the attribute values of attributes of multiple other items in the digital image  (Karty Par. 141-“ Data indicative of item preferences is captured (step 404) as described above in connection with step 217 of FIG. 2. Item preferences may be captured at each client node 10, 20 in response to the display of items in step 202. There exist many ways in which a selector may express preference across k entities of the population. The selector may rank the entities according to preference, for example, where the favorite entity (or entities, in case of a tie) receives a score of k, the next favorite a score of k−1, and so on. Alternatively, the selector may rate each entity on a scale of zero to one hundred, or merely indicate which entities are acceptable and which unacceptable. The selector may react and be tracked by automated or human evaluation, such as of images or video of the selector, such as captured by an on-device camera. Regardless of the manner in which voter feedback is given, the feedback from all voters is subsequently appropriately scaled such that responses are directly comparable. Scaling may take into account demographic information, device type, session type and duration, selector location, selector attentiveness or other factors.”; Par. 159; Par. 246); 
and the step of determining an attribute-value-level degree of favorability for each attribute value in the set of attribute values comprises determining attribute-value-level degrees of favorability for the particular attribute that remove influence of degrees of favorability of attribute values that belong to attributes of other items in the digital images in the group of digital images (Karty Par. 141; Par. 142-Scaling selector responses removes inconsistencies resulting from the case where the selector responds by rating entities on some scale (say, [0, 100]). If one selector is highly enthusiastic about all of the k entities, while another is very unenthusiastic, then the scales of the two sets of responses will not be comparable. As a result, the scores given by the enthusiastic selector will have more influence over the trajectory of the evolutionary system.; 181;186);

Regarding Claim 26 and Claim 37 Karty in view of Haitani teach The method of claim 17, … and The one or more non-transitory computer-readable media of Claim 29,…
wherein: multiple digital images in the population of digital images depict models and a particular product; (Karty Par. 141-“ The selector may react and be tracked by automated or human evaluation, such as of images or video of the selector, such as captured by an on-device camera.”; Par. 106; Par. 246-“ For the case of images in the concept being evaluated, a first level of analysis is to identify whether the image in question involves simple line art, as may be the case with a simple product outline on product concept image, a photorealistic product rendering, or a rich photo of something in nature, e.g. This identification can be accomplished by analyzing the spatial distribution of contrast ratio and the spatial distribution of color (the color histogram of the image), using RGB, CMYK, or preferably HSV values. Depending on how a graphic element is classified, different rules will be used to match it to similar graphic elements with different designs, and to assess the similarity between the elements thus matched. If similar graphic elements cannot be identified across designs, general comparisons that take into account all images within a design are performed, with the appropriate averaging. This analysis may also involve segmenting a given picture (see, e.g., U.S. Pat. No. 6,718,063 granted to Lennon and Wu, Method and Apparatus for Computing Similarity Between Images).”); 
the particular attribute is an attribute of models in digital images that depict the particular product (Karty Par. 158-159-“ After the preliminaries described in the previous paragraph, the participant is led to the exercise. In some cases, there may be more than one exercise in which the person has been invited to participate; in those cases, the participant is led to the different exercises, either in a controlled or prespecified fashion, or through a dialogue screen that allows the participant to select the exercise he or she wishes to work on. FIG. 6 shows such a dialogue. In the embodiment shown in FIG. 6, three design exercises are presented to the user: a polo shirt design exercise; a tee shirt design exercise, and a "demo" exercise. FIG. 7 shows a typical screen 700 that would be seen by a participant once he or she reaches the exercise proper. Such a screen presents the participant with a number of alternative choices for the design (or decision) object 702, 704, 706, 708, 710, 712. In this figure, the design object is a polo shirt, and the number of alternatives presented in this particular screen is six. Next to each design alternative, a "thumbs up" 720 button and a "thumbs down" 722 button are provided as means for the participant (also referred to as "voter") to express their respective like or dislike opinions about the design alternative in question. FIG. 7A shows the same screen after the participant has given the design alternative 704 a positive or like vote, and design alternative 708 a negative or dislike vote. In some embodiments, green and red borders may be used as a visual feedback mechanism to remind the participant of their assessment for the corresponding alternatives. In this figure, the remaining four design alternatives 702, 706, 710, 712 have received neither a positive nor a negative assessment, meaning that the participant is neutral or ambivalent towards them, neither liking nor disliking them. Once the participant has input his or her assessments, votes are submitted by clicking on the "Vote" button 730, which might involve touching a similar button in a smart phone or tablet interface. This results in a new set of design alternatives being presented for assessment to the participant, triggering a new iteration in the process described above.”; Par. 141; Par. 161);
and the method further comprises generating an automated suggestion that indicates a most favorable attribute value for an attribute of models used in association with the particular product (Karty Par. 95-“ The selector also may comprise one or more computers programmed as a statistical model, neural net, learning classifier system, other machine learning models, or with other appropriate software algorithms "trained" to mimic or simulate a consumer's preference pattern. Such a surrogate selector can, among other things, facilitate the feedback and evaluation process during a computer-driven emergent design cycle. A suitable computer program can facilitate or even eliminate the consumer's participation except perhaps as a supervisor. For instance, after going through a training phase, an evaluation program may express a suggested preference pattern (evaluation) for a given set of alternatives for the consumer to accept or adjust before submission as input to the generation program. After repeated cycles, the consumer may allow his or her personal evaluation program to provide unsupervised input to the generation program for several cycles before pausing to allow the consumer to make adjustments. Ultimately a sense of trust may develop between the consumer and the evaluation program that allows the evaluation program to act as a proxy for the consumer. An advantage of such a method is that the evaluation program and the generation program can interact for several cycles starting from many initial seed evaluation sets (alternatives) in order to scout more fully the fitness landscape between the consumer preferences and particular design alternative. In addition, the neural net, learning classifier system, machine learning system, expert system, or other type of evaluation programs can be trained using a set of emergent design cycles with computer generated alternatives and consumer specified evaluations. The prospect of having a personalized evaluation program available to assist in the future interactions with the emergent design process may be an inducement to the consumer to engage in a large set of design cycles.”; Par. 235).
Regarding Claim 27 Karty in view of Haitani teach The method of claim 17, … 
wherein: multiple digital images in the population of digital images depict a particular product in different settings (Karty Par. 102-103- In embodiments, the range of attribute values, or alleles, for a given gene may be defined such that a gene, when expressed in one of a different set of presentation environments, such as a desktop platform, a mobile phone, or a tablet, takes on an appropriate range suitable for useful presentation in that environment. For example, features that are difficult to see on a mobile phone might be omitted from the set of dynamic features (ones that vary) for that presentation (effectively making the features either locked in or locked out of the representation), while such features might remain dynamic for a full screen environment.”); 
the particular attribute is an attribute of the setting in digital images that depict the particular product (Karty Par. 158-159-“ After the preliminaries described in the previous paragraph, the participant is led to the exercise. In some cases, there may be more than one exercise in which the person has been invited to participate; in those cases, the participant is led to the different exercises, either in a controlled or prespecified fashion, or through a dialogue screen that allows the participant to select the exercise he or she wishes to work on. FIG. 6 shows such a dialogue. In the embodiment shown in FIG. 6, three design exercises are presented to the user: a polo shirt design exercise; a tee shirt design exercise, and a "demo" exercise. FIG. 7 shows a typical screen 700 that would be seen by a participant once he or she reaches the exercise proper. Such a screen presents the participant with a number of alternative choices for the design (or decision) object 702, 704, 706, 708, 710, 712. In this figure, the design object is a polo shirt, and the number of alternatives presented in this particular screen is six. Next to each design alternative, a "thumbs up" 720 button and a "thumbs down" 722 button are provided as means for the participant (also referred to as "voter") to express their respective like or dislike opinions about the design alternative in question. FIG. 7A shows the same screen after the participant has given the design alternative 704 a positive or like vote, and design alternative 708 a negative or dislike vote. In some embodiments, green and red borders may be used as a visual feedback mechanism to remind the participant of their assessment for the corresponding alternatives. In this figure, the remaining four design alternatives 702, 706, 710, 712 have received neither a positive nor a negative assessment, meaning that the participant is neutral or ambivalent towards them, neither liking nor disliking them. Once the participant has input his or her assessments, votes are submitted by clicking on the "Vote" button 730, which might involve touching a similar button in a smart phone or tablet interface. This results in a new set of design alternatives being presented for assessment to the participant, triggering a new iteration in the process described above.”; Par. 141; Par. 161); 
and the method further comprises generating an automated suggestion that indicates a most favorable attribute value for an attribute of settings used in association with the particular product. (Karty Par. 95-“ The selector also may comprise one or more computers programmed as a statistical model, neural net, learning classifier system, other machine learning models, or with other appropriate software algorithms "trained" to mimic or simulate a consumer's preference pattern. Such a surrogate selector can, among other things, facilitate the feedback and evaluation process during a computer-driven emergent design cycle. A suitable computer program can facilitate or even eliminate the consumer's participation except perhaps as a supervisor. For instance, after going through a training phase, an evaluation program may express a suggested preference pattern (evaluation) for a given set of alternatives for the consumer to accept or adjust before submission as input to the generation program. After repeated cycles, the consumer may allow his or her personal evaluation program to provide unsupervised input to the generation program for several cycles before pausing to allow the consumer to make adjustments. Ultimately a sense of trust may develop between the consumer and the evaluation program that allows the evaluation program to act as a proxy for the consumer. An advantage of such a method is that the evaluation program and the generation program can interact for several cycles starting from many initial seed evaluation sets (alternatives) in order to scout more fully the fitness landscape between the consumer preferences and particular design alternative. In addition, the neural net, learning classifier system, machine learning system, expert system, or other type of evaluation programs can be trained using a set of emergent design cycles with computer generated alternatives and consumer specified evaluations. The prospect of having a personalized evaluation program available to assist in the future interactions with the emergent design process may be an inducement to the consumer to engage in a large set of design cycles.”; Par. 235).
Regarding Claim 28 Karty in view of Haitani teach The method of claim 17 further comprising, … 
creating a taxonomy of items depicted in the population of digital images; (Karty Par. 26; Par. 86; Par. 246- or the case of images in the concept being evaluated, a first level of analysis is to identify whether the image in question involves simple line art, as may be the case with a simple product outline on product concept image, a photorealistic product rendering, or a rich photo of something in nature, e.g. This identification can be accomplished by analyzing the spatial distribution of contrast ratio and the spatial distribution of color (the color histogram of the image), using RGB, CMYK, or preferably HSV values. Depending on how a graphic element is classified, different rules will be used to match it to similar graphic elements with different designs, and to assess the similarity between the elements thus matched. If similar graphic elements cannot be identified across designs, general comparisons that take into account all images within a design are performed, with the appropriate averaging. This analysis may also involve segmenting a given picture (see, e.g., U.S. Pat. No. 6,718,063 granted to Lennon and Wu, Method and Apparatus for Computing Similarity Between Images).”); 
wherein the taxonomy reflects a hierarchy among attributes of items (Karty Par. 16-“ The first step in conducting a Conjoint exercise is to identify the relevant attributes of the product or service in question, and to identify the levels of interest for each attribute. This is typically based on previous experience with similar products, and on earlier qualitative research such as an open-ended interview or a focus group. As an example, in the case of an automobile study, engine displacement may be one attribute of interest, with 2.0, 2.5, and 3.0 liters the three levels to be tested; and body style may be another attribute, with “sedan” and “coupe” as the levels of interest.”);
 wherein the step of generating data includes, for a digital image that depicts a given item, generating metadata that indicates: from a first level in the hierarchy, a category to which the given item belongs; (Karty Par. 16-“ The first step in conducting a Conjoint exercise is to identify the relevant attributes of the product or service in question, and to identify the levels of interest for each attribute. This is typically based on previous experience with similar products, and on earlier qualitative research such as an open-ended interview or a focus group. As an example, in the case of an automobile study, engine displacement may be one attribute of interest, with 2.0, 2.5, and 3.0 liters the three levels to be tested; and body style may be another attribute, with “sedan” and “coupe” as the levels of interest. Next, a number of full-profile descriptions of potential products, that is, descriptions in which every attribute is represented by a value, usually using a highly fractionated factorial orthogonal design (i.e., only a small fraction of all possible product profiles are used in the test.) These profiles are shown to the respondent, traditionally in the form of prop cards, and the respondent is asked to rank them by order of preference or to rate each of them on an interval scale, for example, from 0-100. The responses then are analyzed using statistical tools such as Ordinary Least Squares regression to estimate the “part-worths” for each of the attribute levels, that is, the contribution of each attribute level to the overall preference level of a profile. Returning to the earlier example, it might turn out that for one particular respondent, a 2.0 liter engine has a part-worth of 0.0, the 2.5 liter a part-worth of 0.5, and so on; the “sedan” body style may have a part worth of 0.0, whereas the “coupe” style may have a value of 0.8. Once the part-worths for an individual are obtained in this way, it is then possible to search through all the possible combinations of attribute levels to synthesize the optimal product for that individual, that is, the product that would give him or her the highest possible level of utility, or that he or she would have the strongest intention of buying.”); 
from a second level in the hierarchy, a sub-category of the category; and from a third level in the hierarchy, an attribute value for an attribute of the sub- category. (Karty Par. 16-“ As an example, in the case of an automobile study, engine displacement may be one attribute of interest, with 2.0, 2.5, and 3.0 liters the three levels to be tested; and body style may be another attribute, with “sedan” and “coupe” as the levels of interest.).
Regarding Claim 29, 
A one or more non-transitory computer-readable media storing instructions for automatically determining attribute-value-level degrees of favorability based on user input that specifies digital-image-level degrees of favorability, the instructions comprising instructions which, when executed by one or more processors, cause: for each digital image in a population of images, generating metadata that indicates: a plurality of items depicted in the digital image; one or more attributes of each item of the plurality of items; and an attribute value for each attribute of the one or more attributes; (Karty Par. 34-“ Broadly, methods and systems are provided herein for determining which of a large number of forms of a concept, such as a concept for a product, a package, a process, an advertisement, a message, or the like, each of which has a plurality of alternative attributes or attribute values, is preferred by a "selector." References herein to any item among a concept, product, process, package, placement, feature, advertisement, message, placement, plan, services offering, solution, or other attribute or feature that may be optimized, or preference for which may be determined, based on the methods and systems described herein, should be understood, where context permits, to refer to any one of these or similar items. ;Par.43;Par. 44-“The term “attribute” denotes both elements that are absolute, in the sense that they are either present in the product or not, and relative, in the sense that an attribute can have many values, or be broken down into many subtypes. In this respect, the meaning of “attribute” as used herein is broader, and distinct from the term as used in the conjoint analysis literature.; Par. 99;  Haitani Par. 37-“In some embodiments, one or more dimensions and/or attributes may be plotted and/or graphed together to determine similarities among items and/or correlations among the dimensions and/or attributes. For example, visual characteristics, color, text, and/or metadata may be plotted together and/or clustered to determine similar items. For example, each axis may include a different dimension (e.g., visual, color, text, etc.), which may result in a multidimensional graph to cluster and/or correlate items. In some embodiments, multidimensional clustering and/or the use of two or more dimensions for clustering may correspond to the “more like this” user interface option described above and below.; Par. 84; Claim 9)”
gathering user preference data by, for each user of a plurality of users: (A) displaying to the user, on a screen of a computing device, a user interface that: depicts a digital image from the population of images, and presents user interface controls that enable the user to indicate a digital-image- level degree of favorability for the digital image (Karty Par. 139-141-“Referring now to FIG. 4, and in brief overview, a method of dynamically identifying a set of items for which a plurality of selectors have a similar affinity includes the steps of: presenting for display to a group of selectors a first group of items (step 402); capturing data indicative of an item preference expressed by a least some of the group of selectors (step 404); selecting a second group of items responsive to the captured data (step 406); and identifying a subset of the second group of items having similarity among respective attributes (step 408). Still referring to FIG. 4 and in more detail, a first group of items is presented for display to a group of selectors as described above in connection with step 216 of FIG. 2. For example, the items may be presented graphically, that is, a graphic representation such as a drawing or a photograph of the item is displayed to one or more selectors. In other embodiments, display of the items refers to the provision of a data file such as a computer-aided design (CAD) file or computer-aided manufacturing (CAM) file representing one or more items. In still other embodiments, items may be presented aurally. The items may be presented by the server computing nodes 30, 32, 34 or the client computing nodes 10, 20. Selection of items to be presented for display may be performed by the client nodes 10, 20, the server nodes 30, 32, 34, or some combination of client nodes and server nodes, including display adapted for and based on the display type, device capabilities, location, mobility, and the like of a selector's device. Data indicative of item preferences is captured (step 404) as described above in connection with step 217 of FIG. 2. Item preferences may be captured at each client node 10, 20 in response to the display of items in step 202. There exist many ways in which a selector may express preference across k entities of the population. The selector may rank the entities according to preference, for example, where the favorite entity (or entities, in case of a tie) receives a score of k, the next favorite a score of k−1, and so on. Alternatively, the selector may rate each entity on a scale of zero to one hundred, or merely indicate which entities are acceptable and which unacceptable.”; Par. 47-interface);
 (B) receiving, through the user interface controls, user input that indicates a digital- image-level degree of favorability(Karty Par. 47-“The exemplary embodiments provide evolutionary methods for gathering input from respondents on concept and product attributes in a way that is self-guiding, so that preferred concepts are quickly identified without requiring a lot of preparation. The respondents can suggest new combinations of attributes to suit their preferences. In addition, the respondents can limit the combinations of attributes that they are asked for input on. A flexible user interface is also provided which is based on clicking or touching on diagrams wherein the location of the click or touch is included in the data analysis. Methods for analyzing click or touch related data are provided. Options for modified user interface are provided for a mobile environment. Methods are provided for effectively gathering input data from respondents that relates to competitor's concepts and products.”; Par. 141-“Data indicative of item preferences is captured (step 404) as described above in connection with step 217 of FIG. 2. Item preferences may be captured at each client node 10, 20 in response to the display of items in step 202. There exist many ways in which a selector may express preference across k entities of the population. The selector may rank the entities according to preference, for example, where the favorite entity (or entities, in case of a tie) receives a score of k, the next favorite a score of k−1, and so on. Alternatively, the selector may rate each entity on a scale of zero to one hundred, or merely indicate which entities are acceptable and which unacceptable.”); 
(C) repeatedly updating display on the screen of the computing device by repeating steps (A) and (B) for a plurality of images from the population of images (Karty Par. 295-“A variation on this scheme also allows the participant to reinsert one or more of the picks in the pick panel back into the population of design candidates (and therefore in his focus of voting window as well) later in the exercise, if the participant gets the impression that that design candidate may have been lost. In that case, the R-space values of that candidate are updated to reflect the changes that may have taken place in R-space in the interim.”)Haitani Col 8Ln35-66-In addition to and/or in combination with the user interface module 172, the memory 170 may include an initial configuration generator 122, a user input component 124 and a dynamic updating component 126 that may be executed by the processing unit 140. In one embodiment, the initial configuration generator 122, user input component 124, dynamic updating component 126, and clustering modules 176 individually or collectively implement various aspects of the present disclosure, e.g., determining collections of items, generating an initial collection of item images, analyzing user input with respect to the initial collection, dynamically updating the initial collection based on the user input, etc., as described further below. While the initial configuration generator 122, user input component 124, dynamic updating component 126 and clustering modules 176 are shown in FIG. 1C as part of the interaction service 120, in other embodiments, all or a portion of an initial configuration generator, a user input component, a dynamic updating component and/or one or more clustering modules 176 may be implemented by the retail server 110 and/or another computing device. For example, in certain embodiments of the present disclosure, the retail server 110 may include several components that operate similarly to the components illustrated as part of the interaction service 120, including a user interface module, initial configuration generator, user input component, dynamic updating component, one or more filter modules, processing unit, computer readable medium drive, etc. In such embodiments, the retail server 110 may communicate with an image data store, such as image data repository 130, and the interaction service 120 may not be needed in certain embodiments. Further, although certain examples are illustrated herein in the context of a retail server 110, this is not a limitation on the systems and methods described herein. It will also be appreciated that, in some embodiments, a user device may implement functionality that is otherwise described herein as being implemented by the elements and/or modules of the interaction service 120. For example, the user computing device 102 may receive code modules or other instructions from the retailer server 110 and/or interaction service 120 via the network 108 that are executed by the user computing device 102 to implement various aspects of the present disclosure.”);
identifying a particular item …(Karty Par. 110; Par.141-“Data indicative of item preferences is captured (step 404) as described above in connection with step 217 of FIG. 2. Item preferences may be captured at each client node 10, 20 in response to the display of items in step 202. There exist many ways in which a selector may express preference across k entities of the population. The selector may rank the entities according to preference, for example, where the favorite entity (or entities, in case of a tie) receives a score of k, the next favorite a score of k−1, and so on. Alternatively, the selector may rate each entity on a scale of zero to one hundred, or merely indicate which entities are acceptable and which unacceptable. The selector may react and be tracked by automated or human evaluation, such as of images or video of the selector, such as captured by an on-device camera. Regardless of the manner in which voter feedback is given, the feedback from all voters is subsequently appropriately scaled such that responses are directly comparable. Scaling may take into account demographic information, device type, session type and duration, selector location, selector attentiveness or other factors.”); 
identifying a particular attribute of the particular item(Karty Par. 16-“The first step in conducting a Conjoint exercise is to identify the relevant attributes of the product or service in question, and to identify the levels of interest for each attribute. This is typically based on previous experience with similar products, and on earlier qualitative research such as an open-ended interview or a focus group. As an example, in the case of an automobile study, engine displacement may be one attribute of interest, with 2.0, 2.5, and 3.0 liters the three levels to be tested; and body style may be another attribute, with "sedan" and "coupe" as the levels of interest. Next, a number of full-profile descriptions of potential products, that is, descriptions in which every attribute is represented by a value, usually using a highly fractionated factorial orthogonal design (i.e., only a small fraction of all possible product profiles are used in the test.) These profiles are shown to the respondent, traditionally in the form of prop cards, and the respondent is asked to rank them by order of preference or to rate each of them on an interval scale, for example, from 0-100. The responses then are analyzed using statistical tools such as Ordinary Least Squares regression to estimate the "part-worths" for each of the attribute levels, that is, the contribution of each attribute level to the overall preference level of a profile. Returning to the earlier example, it might turn out that for one particular respondent, a 2.0 liter engine has a part-worth of 0.0, the 2.5 liter a part-worth of 0.5, and so on; the "sedan" body style may have a part worth of 0.0, whereas the "coupe" style may have a value of 0.8. Once the part-worths for an individual are obtained in this way, it is then possible to search through all the possible combinations of attribute levels to synthesize the optimal product for that individual, that is, the product that would give him or her the highest possible level of utility, or that he or she would have the strongest intention of buying.
determining a set of attribute values for the particular attribute of the particular item (Karty Par102-103-“In one embodiment, products may be described as models in a CAD/CAM system, and design features may be extracted from the CAD/CAM model of the product automatically by the CAD/CAM system. For example, a product may be represented in a CAD/CAM system by a table linking model attributes and the specific value of an attribute. The model attributes may be thought of as the respective "genes" for a product and the specific values of the variables as the "chromosome" values or specific "alleles". The attribute values can be manipulated by making API calls to the CAD/CAM system. In embodiments, the range of attribute values, or alleles, for a given gene may be defined such that a gene, when expressed in one of a different set of presentation environments, such as a desktop platform, a mobile phone, or a tablet, takes on an appropriate range suitable for useful presentation in that environment. For example, features that are difficult to see on a mobile phone might be omitted from the set of dynamic features (ones that vary) for that presentation (effectively making the features either locked in or locked out of the representation), while such features might remain dynamic for a full screen environment.”); 
and based on the user preference data and the metadata associated with each of the images, determining an attribute-value-level degree of favorability for each attribute value in the set of attribute values (Karty Par. 141-“ Data indicative of item preferences is captured (step 404) as described above in connection with step 217 of FIG. 2. Item preferences may be captured at each client node 10, 20 in response to the display of items in step 202. There exist many ways in which a selector may express preference across k entities of the population. The selector may rank the entities according to preference, for example, where the favorite entity (or entities, in case of a tie) receives a score of k, the next favorite a score of k−1, and so on. Alternatively, the selector may rate each entity on a scale of zero to one hundred, or merely indicate which entities are acceptable and which unacceptable. The selector may react and be tracked by automated or human evaluation, such as of images or video of the selector, such as captured by an on-device camera. Regardless of the manner in which voter feedback is given, the feedback from all voters is subsequently appropriately scaled such that responses are directly comparable. Scaling may take into account demographic information, device type, session type and duration, selector location, selector attentiveness or other factors.”); 
wherein the one or more non-transitory computer-readable media is performed by one or more computing devices (Karty Par. 84-“ FIG. 1 shows one embodiment of an environment in which the present embodiments may be used. Selectors may use one or more client systems 10, 20, 30, 40 to communicate with one or more server computing systems 50, 52, 54 over a network 100. The network 100 may be a local-area network (LAN) such as an Ethernet network or a wide area network (WAN) such as the Internet or the World Wide Web. In embodiments the network 100 may be a mobile network, such as including cellular (2G, 3G, LTE, etc.), PSTN, satellite, and local (e.g., Wifi) components for handling mobile devices, such as handsets, tablets, mobile computers, and the like.”; Claim 9).
Karty teaches insight analysis and the following feature is expounded upon by the teaching of Haitani:
identifying a particular item ‘that is depicted in multiple images of the plurality of images’ (Haitani Col 14 Ln35-50-“At block 325, interaction service 120 determines the principle item based on the determined direction and speed (e.g., velocity), decay rate, and/or one or more configurable thresholds. Interaction service 120 may determine and/or retrieve the currently presented item images and/or items in the collection or aisle. For example, the user interface may present a subset of the items in the collection such as five, six, seven, etc., item images based on the display of user computing device 102 and/or the embodiment. However, the number of items in the collection may include more item images than currently being presented, for example, one hundred or one thousand items. The collection of items may be ordered and/or may correspond to an ordered data structure such as a linked list or an array.”; Col 10 Ln15-35-“ At block 215, interaction service 120 determines one or more dimensions and/or attributes for clustering. For example, interaction service 120 may determine the one or more dimensions and/or attributes based on the aisle change request and/or selected option. An aisle change request for “more like this” may correspond to all of the available dimensions and/or attributes (e.g., visual, color, metadata, purchase data, textual similarity, etc.) or to a preset selection of dimensions or attributes determined by a user or an operator of interaction service 120.”);
wherein, for each attribute value in the set of attribute values, there is at least one digital image in the population of images that depicts the particular item having the particular attribute value for the particular attribute (Haitani Col 5 Ln25-67-“The retail server 110 may be connected to and/or in communication with an item data repository 112 that stores item information, metadata, and/or attributes regarding a number of items, such as items listed in an electronic catalog as available for browse and/or purchase via the retail server 110. Item data stored in item data repository 112 may include any information related to each item. For example, item data may include, but is not limited to, price, availability, title, item identifier, text (e.g., a text description associated with an item), metadata, item images, item description, item attributes, attribute and/or dimension values associated with an item, keywords associated with the item, etc. In some embodiments, the item data repository 112 may store digital content items (e.g., videos, animations, audiobooks, electronic books, music, movies, multimedia works, etc.). The retail server 110 may also be connected to or in communication with a user data store (not illustrated) that stores user data associated with users of retail server 110, such as account information, purchase history, purchase data, browsing history, item selection history, item reviews and ratings, personal information, user preferences, location information, etc. As described below, data from a user data store may be used by interaction service 120 to determine collections of items. The interaction service 120 may be connected to and/or in communication with an image data repository 130 that may be used to store a primary image associated with each of the number of items that can be displayed to represent the item in an aisle and/or collection. For example, the primary image may be used to represent the item in a collection for browsing items, a user-generated collection, or any other collection. Multiple images can be associated with an item, for instance to aid a user in a purchase decision regarding the item. In some embodiments, interaction service 120 may be connected to and/or in communication with dimension data repository 134. Dimension data repository 134 may store the available dimensions and/or dimension types, attributes and/or attribute types, and/or other data that may be used for the clustering of items, which is described in further detail below. For example, the results of clustering methods described below and/or clustering data may be stored in dimension data repository 134, such as a cache of cluster results that may be used to enhance performance of interaction service 120. In some embodiments, dimension data repository 134 may store a mapping from the available dimensions and/or attributes to the respective item data, image data, and/or attribute or dimension values. As described above, item and/or image data may be stored in item data repository 112 and/or image data repository 130.”); 

Karty and Haitani are directed to market analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Karty, as taught by Haitani, by utilizing multiple images for attribute analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Karty with the motivation of implementing user-friendly mechanisms to dynamically browse and/or discover items (e.g., goods and/or services) represented by digital images (Haitani Col1 Ln60-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. US 9489400B1 to Haitani- Abstract-“ Systems and methods are provided for generating one or more user interfaces that enable filtering of the contents of a collection of items based on user interaction with item images. For example, an initial configuration can be generated including image thumbnails corresponding to each of a number of items. One or more of the thumbnails may be selected by a user to indicate a desired filter range. When a user interacts with the thumbnails, for example, by selecting a thumbnail or range of thumbnails, the initial configuration and/or an associated collection of items for presentation may be updated to present images of items in the selected filter range.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624